*705RESOLUCIÓN'.
Poe cuanto, en contestación a la petición archivada en este caso, el Secretario Ejecutivo ha alegado el hecho de la existencia de dos candidaturas para el mismo cargo por el mismo partido y ha manifestado que seguirá el curso mar-cado por la sección 36 de la Ley Electoral;
Por cuanto, el peticionario puso en tela de juicio la apli-cabilidad de tal precepto, y
Por cuanto, la corte, en, el tiempo de que ha podido dis-poner para considerar la cuestión, no está preparada, bajo Ids hechos y la jurisprudencia que han estado a su alcance, para resolver categóricamente que dicha ley no es aplicable;
Por tanto, se anida la orden expedida y se declara sin lugar la petición sin perjuicio del derecho del peticionario a acudir nuevamente a las cortes según sea aconsejado.
El Juez Asociado- Sr. Aldrey firmó, conforme con la reso-lución, pero no con sus fundamentos.
El Juez Asociado Sr. Franco Soto disintió.